— In an action to recover damages for personal injuries and for medical expenses and loss of services, the appeal is from an order denying a motion, pursuant to section 181 of the Civil Practice Act and rule 156 of the Rules of Civil Practice, to dismiss the complaint for lack of prosecution, on condition that respondents serve and file a note of issue for the next available term. Order reversed, without costs, and motion granted, without costs. Under all the circumstances, it was an improvident exercise of discretion not to have granted the motion to dismiss the complaint for lack of prosecution.
Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.